02/28/2022


       IN THE SUPREME COURT OF THE STATE OF MONTANA
                   Supreme Court No. DA 21-0640
                                                                                  Case Number: DA 21-0640




STATE OF MONTANA,

            Plaintiff and Appellee,

      v.

ANTHONY CHINCHOLL,

            Defendant and Appellant.



                             GRANT OF EXTENSION


      Pursuant to authority granted under Mont. R. App. P. 26(1), the Appellant is

given an extension of time until March 28, 2022 to prepare, file and serve the

Appellant’s opening brief.




                                                                      Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                          February 28 2022